TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00412-CV


Dan G. Bach and DGB Technologies, Inc., Appellants

v.

Steven L. Adam, Appellee




FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
NO. 266,343-A, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Dan G. Bach has notified this Court that he has filed for bankruptcy under
chapter 11 (docket number 04-19946, United States Bankruptcy Court, District of Arizona).  See
Tex. R. App. P. 8.1.  In accordance with the automatic stay under federal law and the state rules of
appellate procedure, this appeal is suspended until an event occurs that would allow the appeal to
be reinstated.  11 U.S.C. § 362; Tex. R. App. P. 8.2.  Any party may move for reinstatement when
and if appropriate.  See Tex. R. App. P. 8.3.  Failure to notify the Court of an event allowing
reinstatement will result in dismissal for want of prosecution.

  
						W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Filed:   January 27, 2005